                   UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF GEORGIA
                          SAVANNAH DIVISION
ERIC LATROY HARRIS,                  )
                                     )
      Plaintiff,                     )
                                     )
v.                                   )            CV418-037
                                     )
MR. PANNIZO, et al.,                 )
                                     )
      Defendants.                    )

                                    ORDER

      Taking plaintiff’s representation (doc. 11) that he did not receive a

copy of the Court’s screening order (doc. 9) as true, the Court’s Report

and Recommendation that the Complaint be dismissed without prejudice

for failure to obey a court order (doc. 10) is VACATED.                 Harris is

DIRECTED to file his Amended Complaint complying with the Court’s

screening order 1 within 14 days from the date of this Order, or face a

recommendation of dismissal. See Fed. R. Civ. P. 41(b); L.R. 41.1(b); see

Link v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962) (courts have the

inherent authority to dismiss claims for lack of prosecution); Mingo v.

1
  The Clerk of Court is DIRECTED to serve a copy of this Court’s screening order
(doc. 9) along with service of this Order.
Sugar Cane Growers Co-op, 864 F.2d 101, 102 (11th Cir. 1989); Jones v.

Graham, 709 F.2d 1457, 1458 (11th Cir. 1983); Floyd v. United States,

CV491-277 (S.D. Ga. June 10, 1992).        No further extensions will be

granted without a showing of good cause.

     SO ORDERED, this 4th day of January, 2019




                                   2
